 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7967; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorneys for Plaintiff, The Bank of New York Mellon fka The Bank of New York, as Trustee for
 6   the Certificateholders CWALT Inc., Alternative Loan Trust 2006-6CB, Mortgage Pass-Through
     Certificates, Series 2006-6CB
 7
                                   UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     THE BANK OF NEW YORK MELLON FKA Case No.: 2:19-cv-01561-RFB-NJK
10   THE BANK OF NEW YORK, AS TRUSTEE
     FOR    THE    CERTIFICATEHOLDERS
11   CWALT INC., ALTERNATIVE LOAN STIPULATION AND ORDER TO STAY
     TRUST 2006-6CB, MORTGAGE PASS- CASE PENDING APPEAL
12   THROUGH CERTIFICATES, SERIES 2006-
     6CB,
13
                    Plaintiff,
14
            vs.
15
     WESTCOR LAND                TITLE INSURANCE
16   COMPANY,

17                  Defendant.

18          Plaintiff, The Bank of New York Mellon fka The Bank of New York, as Trustee for the
19
     Certificateholders CWALT Inc., Alternative Loan Trust 2006-6CB, Mortgage Pass-Through
20
     Certificates, Series 2006-6CB (hereinafter “BONY”), and Defendant Westcor Land Title
21
22   Insurance Company, (“Westcor”) (collectively, the “Parties”), by and through their counsel of

23   record, hereby agree and stipulate as follows.
24          WHEREAS, BONY filed this action on September 6, 2019 [ECF No. 1];
25
            WHEREAS, BONY caused the Complaint and Summons to be served on Westcor on
26
     December 31, 2019 [ECF No. 7];
27
28



                                                Page 1 of 3
             WHEREAS, Westcor’s current deadline to respond to the Complaint is January 21,
 1
 2   2020;

 3           WHEREAS, there are now currently pending in the United States District Court for the
 4
     District of Nevada more than three dozen actions between national banks, on the one hand, and
 5
     their title insurers, on the other hand (the “Actions”);
 6
 7           WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the

 8   national bank contends, and the title insurer disputes, that a title insurance claim involving an
 9   HOA assessment lien and subsequent sale was covered by a policy of title insurance;
10
             WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
11
     loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
12
13   Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5

14   Endorsement (the “Form Policy”);
15           WHEREAS, each of the Actions implicates common questions of interpretation of the
16
     Form Policy;
17
             WHEREAS, the national bank in one of these actions has now appealed a judgment of
18
19   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National

20   Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
21
     WGC) (the “Wells Fargo II Appeal”);
22
             WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in
23
     the Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
24
25   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition

26   of the other Actions, including the instant action;
27
28



                                                  Page 2 of 3
            WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
 1
 2   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will

 3   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
 4
     of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on
 5
     the Wells Fargo II Appeal might affect the disposition of this case);
 6
 7          NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby

 8   stipulate and agree as follows:
 9          1. The instant action shall immediately be STAYED, pending the disposition of the
10
                Wells Fargo II Appeal.
11
            2. Westcor’s deadline to respond to the Complaint is hereby VACATED.
12
13          3. By entering into this stipulation, neither of the Parties is waiving its right to

14          subsequently move the Court for an order lifting the stay in this action.
15   DATED this 22nd day of January, 2020.              DATED this 22nd day of January, 2020.
16
     WRIGHT, FINLAY & ZAK, LLP                          RESNICK & LOUIS, P.C.
17
     /s/ Lindsay D. Robbins                             /s/ Sue Trazig Cavaco
18   Lindsay D. Robbins, Esq.                           Sue Trazig Cavaco, Esq.
19   Nevada Bar No. 13474                               Nevada Bar No. 6150
     7785 W. Sahara Ave., Suite 200                     8925 West Russel Rd., Suite 220
20   Las Vegas, NV 89117                                Las Vegas, NV 89148
     Attorney for Plaintiff                             Attorneys for Defendant, Westcor Land Title
21
                                                        Insurance Company
22
23   IT IS SO ORDERED.
24
            Dated this _____
                       31st day of _____________,
                                    January       2020.
25
                                                    ________________________________________
26                                                   ________________________________
                                                    UNITED  STATES DISTRICT COURT JUDGE
27                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
28
                                                      DATED this


                                                  Page 3 of 3
